Title: From John Quincy Adams to John Adams, 30 January 1822
From: Adams, John Quincy
To: Adams, John


				
					My dear Son
					Washington 30. January 1822. 
				
				I have received from President Kirkland, his answer to my enquires respecting your standing as a Scholar in your Class, and it confirms the Statement made by yourself—Your number upon the general scale, at the close of the last term was 24—In the course of one half year, you had risen from 45. This result has opened my heart to the cheering hope, that you will yet redeem a standing worthy of you—If there could ever have been a doubt whether it depended altogether upon yourself, that doubt is now dispelled—But you must not relax one particle of your assiduity—The change in your standing, in the course of the last term, is now only the pledge of a corresponding rise in the next—I receive it as a promise from you, that in the list of the next Summer, you will stand not lower than 12—I think you will accomplish this, and perhaps even more—I have fixed my hopes upon it, if possible with more anxiety than I had of your emerging from that degraded place which you had occupied—You are now in the career of honour and success—may the blessing of Almighty power prosper you in it!—In the particular studies of the last term you stand already higher than 24—In Theology, Metaphysicks and Latin, at 19. Your low standing in Natural Philosophy, the Study of the preceding term, still kept you down on the general list, but from this another half year of time well improved will extricate you—Composition, is the Department in which your progress has naturally been the least rapid, but in which it is also the most effectual—Pay particular attention to it, as well as to your speaking—With regard to which, I wish you specially to remember what I told you when I last heard you speak at Quincy—You must learn to speak with much more energy—It would be well for you to practice, when alone by yourself, and speak with what you would deem excessive vehemence—Horace says that fools, to avoid a fault run into its opposite—But wise men sometimes do the same thing. Practice by yourself, and try to rant like Kean—You will always be temperate enough when you come to speak in PublicAs a token of my sense of your good conduct, and improvement of your time during the last half year, I authorise you to purchase at Wells and Lilly’s a complete set of the Regent’s classics, neatly bound, and to request them to send the bill for payment to Mr Cruft, whom you will inform of my wish to that effect—I make you this Present as best adapted to the nature of the merit which I would reward, and as furnishing the most proper stimulus to further and if possible to increased exertion—Keep them in your Study—cultivate their acquaintance; and whenever those most faithful companions of Solitude shall fall under your eye, let them remind you of the pledge you have given, that henceforward to the end of your Collegiate course, you will not miss a single recitation, nor receive a quarter–bill, sullied with a fine.I remain, your ever affectionate father
				
					John Quincy Adams.
				
				
					“Fortiter occupa Portum.”
				
			